Name: 91/381/ECSC: Decision of the Representatives of the Governments of the Member States, meeting within the Council of 15 July 1991 on the opening of a zero-duty tariff quota for special wire rod for the manufacture of valve springs
 Type: Decision
 Subject Matter: technology and technical regulations;  tariff policy;  Europe
 Date Published: 1991-07-27

 Avis juridique important|41991D038191/381/ECSC: Decision of the Representatives of the Governments of the Member States, meeting within the Council of 15 July 1991 on the opening of a zero-duty tariff quota for special wire rod for the manufacture of valve springs Official Journal L 204 , 27/07/1991 P. 0052 - 0052DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL of 15 July 1991 on the opening of a zero-duty tariff quota for special wire rod for the manufacture of valve springs (91/381/ECSC)THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL, HAVE DECIDED AS FOLLOWS: Sole Article For the period from 1 July 1991 to 30 June 1992, France, the Benelux countries and Germany may be granted a zero-duty tariff quota in respect of imports from non-member countries of 1 430, 1 380 and 1 200 tonnes respectively of special wire rod for the manufacture of valve springs, of a diameter of not less than 5,5 mm and not more than 13 mm, falling under CN codes ex 7213 50 00 and ex 7227 90 80. Done at Brussels, 15 July 1991. The President P. BUKMAN